DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of specie CD34+CD133+ for Group A, specie angiogenin for Group B, and specie tendency to form a tube-like structure for Group C  in the reply filed on 03/01/2022 is acknowledged.
Upon further consideration the species requirement for Group A and Group B has been withdrawn as the groups appear to be art recognized equivalents and only the specie requirement for Group C is maintained.
Claims 1-13 are currently pending.
Claims 9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022.
The Restriction requirement is made Final.
Claims 1-8 and 10-12 have been examined on their merits.



Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Acronyms should be spelled out at their first appearance in the claims followed by the acronym in parenthesis for purposes of clarity. For example “interleukin-8 (IL-8)”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the phrase "a tendency to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 10-12, the claims include improper markush groups. A proper markush group lists members in the alternative and these claims recite the term “and” rather than “or” and thus it is unclear if only one of the members are required or all of them. For examination purposes the claims are interpreted as requiring only one member from each markush group. 
Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Based upon an analysis with respect to each of these claims as a whole, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a population of cultured cells that comprise a subpopulation of cells that stain as CD31Bright and demonstrate uptake of Ac-LDL+,  and migrate toward IL-8 albeit isolated and/or enriched, are nature-based products that naturally occur and are present in human endothelial tissue as evidenced by Hur et al (Arteriosclerosis, Thrombosis and Vascular Biology, 2003, filed in IDS 07/14/2019) and Kocher (Journal of Molecular and Cellular Cardiology, 2006, filed in IDS 07/24/2019 ). The rationale for this determination, explained below, is based on the analysis presented in the USPTO’s “2019 Revised Guidance on Patent Subject Matter Eligibility” published January 7, 2019 in the Federal Register (84 FR 50) (hereinafter “Guidance’- refer to the flow chart in the Guidance for “2019 PEG’). The rationale for this determination:

Because the claims are drawn to a nature-based product, in this case, isolated or enriched human endothelial progenitor cells, found to occur naturally in human endothelial tissue as described in Hur et al (page 288-289) and Kocher et al  (abstract), these nature-based products that have undergone collection, culture, and isolation or enrichment processes, are not markedly different from their naturally occurring form in human endothelial tissue. The claims thus encompass naturally occurring human endothelial cells that are identical (no difference in characteristics) to those obtained from human endothelial cells that occur in vivo that are not isolated or enriched, and are not phenotypically or characteristically different. Because there is no difference between the claimed and naturally occurring human endothelial cells express CD31Bright and demonstrate uptake of Ac-LDL and migration toward IL-8, the claims do not have markedly different characteristics, and thus are a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014).

Accordingly, claims 1-8 and 10-12 are directed to a judicial exception because they do not include any additional features that could add significantly more.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hur et al (Arteriosclerosis, Thrombosis and Vascular Biology, 2003, filed in IDS 07/14/2019) in view of Kocher (Journal of Molecular and Cellular Cardiology, 2006, filed in IDS 07/24/2019 ).
Regarding claims 1-4, Hur teach a population of cultured cells that comprise a sub-population of cells that both stain CD31Bright (page 290, 2nd column, 1st paragraph) and demonstrate uptake of Ac-LDL+ (page 289, 2nd column, 4th paragraph). Hur teaches that the subpopulation comprises at least 10%, at least 25% or at least 50% of the cells in the population (page 290, Fig. 2). 
Hur do not specifically teach that at least 1.5% of the cells of the population have a tendency to migrate toward IL-8.
Kocher teach that endothelial progenitor cells (EPCs) have a tendency to migrate toward IL-8 (abstract). This feature regulates their ability to induce myocardial neovascularization, protection against cardiomyocyte apoptosis and functional cardiac recovery (abstract, page 462 Discussion).
One of ordinary skill in the art would have been motivated to isolate and enrich to greater than 1.5% those endothelial progenitor cells of Hur that also have a tendency to migrate to IL-8 because Kocher suggest that these endothelial progenitor cells have beneficial therapeutic properties. One of ordinary skill in the art would have had a reasonable expectation of success because Hur and Kocher are isolating endothelial cells from human endothelial tissue and Kocher describe a method for isolating endothelial progenitor cells that migrate toward IL-8.
Regarding claims 5-8 and 11, Hur teach an endothelial progenitor cell population at least 1.5% that secretes at least 50 pg, or at least 150 pg, or at least 1000 pg IL-8 per 106 cells/ml over a period of at least 24 hours (page 292, Figure 6). 
Regarding claim 10, Hur teach wherein at least 1.5% of the cells of the population comprise a feature von Willebrand Factor and KDR (page 290, Figure 3).
Regarding claim 12, Hur teach at least 1.5% of the cells of the population include a tendency to form tube-like structures (abstract, page 290 2nd column, last paragraph).
Therefore the combined teachings of Hur et al and Kocher et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,541,232 in view of Kocher (Journal of Molecular and Cellular Cardiology, 2006, filed in IDS 07/24/2019 ).
The claims of the ‘232 patent are drawn to a composition comprising a population of cultured cells that comprise a sub-population of cells that stain as CD31Bright, demonstrate uptake of Ac-LDL+ and secrete IL-8 and angiogenin and further include wherein at least 1.5% of the cells of the population have a tendency to migrate toward IL-8.
The ‘232 patent claims do not combine all the limitations of the current claims together with a tendency to migrate toward IL-8.
 Kocher teach that endothelial progenitor cells (EPCs) have a tendency to migrate toward IL-8 (abstract). This feature regulates their ability to induce myocardial neovascularization, protection against cardiomyocyte apoptosis and functional cardiac recovery (abstract, page 462 Discussion).
One of ordinary skill in the art would have been motivated to isolate and enrich to greater than 1.5% those endothelial progenitor cells of the patent claims that also have a tendency to migrate to IL-8 because Kocher suggest that these endothelial progenitor cells have beneficial therapeutic properties. One of ordinary skill in the art would have had a reasonable expectation of success because the patent claims and Kocher are drawn to cultured cells with a subpopulation cells that stain as CD31Bright, demonstrate uptake of Ac-LDL+ and secrete IL-8 and angiogenin and Kocher describe a method for isolating endothelial progenitor cells that migrate toward IL-8.
Therefore the combined teachings of the ‘232 patent claims and Kocher et al render obvious the claims of the current Application.




Claims 1-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,234,173 in view of Kocher (Journal of Molecular and Cellular Cardiology, 2006, filed in IDS 07/24/2019 ).
The claims of the ‘173 patent are drawn to a method of making a composition comprising a population of cultured cells that comprise a sub-population of cells that stain as CD31Bright, demonstrate uptake of Ac-LDL+ and secrete IL-8 and angiogenin and further include wherein at least 1.5% of the cells of the population have a tendency to migrate toward IL-8.
The ‘173 patent claims do not combine all the limitations of the current claims together with a tendency to migrate toward IL-8.
 Kocher teach that endothelial progenitor cells (EPCs) have a tendency to migrate toward IL-8 (abstract). This feature regulates their ability to induce myocardial neovascularization, protection against cardiomyocyte apoptosis and functional cardiac recovery (abstract, page 462 Discussion).
One of ordinary skill in the art would have been motivated to isolate and enrich to greater than 1.5% those endothelial progenitor cells of the patent claims that also have a tendency to migrate to IL-8 because Kocher suggest that these endothelial progenitor cells have beneficial therapeutic properties. One of ordinary skill in the art would have had a reasonable expectation of success because the patent claims and Kocher are drawn to cultured cells with a subpopulation cells that stain as CD31Bright, demonstrate uptake of Ac-LDL+ and secrete IL-8 and angiogenin and Kocher describe a method for isolating endothelial progenitor cells that migrate toward IL-8.
Therefore the combined teachings of the ‘173 patent claims and Kocher et al render obvious the claims of the current Application.


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632